Citation Nr: 0610737	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-30 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for congestive heart 
failure as secondary to the service-connected residuals of 
meningitis.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1944 through 
February 1947.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veteran's Affairs (VA) Regional Office (RO) in New York 
City, New York.


FINDING OF FACT

The veteran's congestive heart failure is not related to the 
service-connected disability of residuals of meningitis or to 
any other incidence of service. 


CONCLUSION OF LAW

Congestive heart failure was not incurred in, or aggravated 
by active service, nor may it be presumed to have been so 
incurred, and it is not proximately due to, or the result of, 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. §  3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in March 2003 that provided 
the notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist him in obtaining pertinent evidence and medical 
records to support the veteran's claim as well as requested 
that the veteran submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disability.  Consequently, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant in not notifying him of the 
evidence pertinent to those elements.

The record also reflects that the veteran's service medical 
records have been obtained, as have the pertinent medical 
records identified by the veteran.  In addition, the veteran 
has been afforded an appropriate VA examination.  Further, 
the veteran submitted additional evidence in the form of 
medical treatises to support his claim.  Finally, neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is similarly unaware of any such outstanding 
evidence.  Therefore, the Board is also satisfied that the VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
organic heart disease becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § § 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.   

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart 
action, or heart sounds, any urinary findings of casts, or 
any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service-connected disability.  See Lanthan v. Brown, 7 Vet. 
App. 359, 365 (1995).

Additionally, service-connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).


History and Analysis

The veteran contends that he had meningococcal myocarditis 58 
years ago when he was serving during World War II and that 
his current congestive heart failure is secondary to his 
residuals of meningitis.  An October 2002 rating decision 
granted service connection for sensorineural hearing loss, 
residuals of meningitis.
  
Upon review of the record, the Board notes that the veteran 
served from November 1944 through February 1947, when he was 
honorably discharged.  During this period, it is clear from 
the record that the veteran was diagnosed with meningococcal 
meningitis with an associated myocardial infarction.  
However, the Board also notes that the veteran's service 
medical records indicate that the veteran completely 
recovered from the meningitis and associated myocardial 
infarction and was returned to full active duty for two 
years.  Additionally, the veteran's discharge medical 
examination found no cardiac abnormalities at the time of 
discharge.  Contrary to the veteran's assertions, there is no 
medical evidence in the record that the veteran has ever been 
diagnosed with meningococcal myocarditis at any point during 
or subsequent to service.  

The medical records submitted by the veteran from his private 
cardiologist indicate that the veteran was diagnosed with and 
currently suffers from congestive heart failure.  This 
diagnosis was initially made in December of 2001 when the 
veteran reported experiencing dyspnea on exertion, orthopnea 
and edema amounting to nine pounds of subsequent diuresis to 
his cardiologist.

Furthermore, the veteran submitted two treatises in support 
of his contention that meningococcal myocarditis may result 
in congestive heart failure, and that infectious myocarditis 
potentially leads to progressive myocardial dysfunction many 
years after the initial infection in a minority of patients.  
However, as noted above, the veteran has never been diagnosed 
with nor is he currently diagnosed with meningococcal 
myocarditis.  These treatises do not provide evidence that 
the veteran's current congestive heart failure is secondary 
to his service-connected residuals of meningitis.  Neither 
article specifically addresses how meningococcal meningitis 
with associated myocardial infarction can cause congestive 
heart failure many years later, but rather addresses 
potential complications of different types of myocarditis.  
Therefore the treatises do not satisfy the nexus element of 
the claim, especially when viewed in light of the VA 
examiner's opinion in 2003.  See Sacks v. West, 11 Vet. App. 
314, 317 (1998).

Finally, the veteran was also examined by a VA medical 
examiner in March 2003 in conjunction with his claim.  The VA 
examiner was asked to render an opinion as to whether it is 
at least as likely or not that the veteran's congestive heart 
failure was related to the veteran's service-connected 
residuals of meningitis.  Upon examination of the veteran and 
review of the veteran's claims folder, the VA medical 
examiner attributed the veteran's congestive heart failure to 
diastolic dysfunction, not to residuals of meningitis.  The 
examiner specifically stated that the veteran's congestive 
heart failure was not secondary to meningitis.  In an 
addendum to the March 2003 examination report, the examiner 
opined that it was unlikely that meningococcal myocarditis in 
1944 had a role in causation of congestive heart failure 60 
years later.

While the medical evidence shows a current disease of 
congestive heart failure and the veteran's service records 
show that he was diagnosed with meningococcal meningitis with 
an associated myocardial infarction, there is no medical 
evidence of a relationship between the congestive heart 
failure and the residuals of meningitis the veteran 
experienced while in service.  Significantly, there are no 
medicals records indicating that in the veteran's case, his 
congestive heart failure was secondary to his service-
connected residuals of meningitis, and the VA medical 
examiner failed to find a causal connection between the two 
diseases.  	

The veteran's assertion that his congestive heart failure is 
related to the meningitis in service cannot be considered 
competent medical evidence of a nexus.  As a lay person, the 
veteran lacks the capability to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91 (1993).

In conclusion, the evidence of record does not show that the 
veteran developed congestive heart failure until many years 
after service.  The evidence also does not show that the 
veteran's congestive heart failure was caused by or was 
aggravated by his service-connected residuals of meningitis, 
or by any other incidence of service.  Accordingly, the 
preponderance of the evidence is against entitlement to 
service connection for congestive heart failure as secondary 
to residuals of meningitis.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for congestive heart 
failure as secondary to the service-connected residuals of 
meningitis is denied.




____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


